DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 recites the limitation "the first boom" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this limitation will be interpreted to be the second boom section since this appears to be consistent with the operation of the invention described in the specification and drawings.  
Claims 2-7 are rejected for depending from indefinite claim 1.  
Claim 15 recites the limitation "the spring element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.    
Claims 16 is rejected for depending from indefinite claim 15.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 8-10, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 3,972,476).
Regarding claim 1, Hall teaches a boom for an agricultural machine, comprising: 
a first boom section (40) connectable to a vehicle (fig. 1), the first boom section configured to support fluid delivery components (fig. 1 - member 40 supports booms 28 and 30); 
a second boom section (32) operably connected to the first boom section in an extended position aligned with the first boom section (fig. 1); 
a breakaway system coupled between the first boom section and the second boom section (fig. 3), the breakaway system configured to move the second boom section with respect to the first boom an initial amount in response to an external force exceeding an initial resistance of the breakaway system (col. 4, ln. 34-46), the breakaway system further configured to move the first boom beyond the initial amount in response to the external force exceeding a second resistance of the breakaway system, wherein the initial resistance is greater than the second resistance (col. 5, ln. 43-49 - “free rearwardly pivotal movement”), and wherein the breakaway system is further configured to return the second boom to the extended position upon removal of the external force (col. 4, ln. 47-55).
Regarding claim 2, Hall teaches the boom described regarding claim 1, and further wherein the breakaway system further comprises: a first braking system (66/68) configured to provide the initial resistance (col. 4, ln. 40-44); and a second braking system (82/84/86) configured to provide the second resistance (col. 5, ln. 44-49). 
Regarding claim 8,  Hall teaches a boom for an agricultural machine, comprising: 
a first boom section (40) connectable to a vehicle (fig. 1), the first boom section configured to support fluid delivery components (fig. 1 - member 40 supports booms 28 and 30); 
a second boom section (32) operably connected to the first boom section in an extended position aligned with the first boom section (fig. 1);  
a breakaway system coupled between the first boom section and the second boom section (fig. 3), the breakaway system configured to move the second boom section from the extended position in response to an external force (col. 4, ln. 34-46), the breakaway system including at least a first arm (56) that rotates in a first direction responsive to movement of the second beam section from the extended position (col. 4, ln. 40-42), and an axle brake (68) coupled to resist movement of the first arm in the first direction (col. 4, ln. 43-44).
Regarding claim 9, Hall teaches the boom described regarding claim 8, and further wherein the axle brake includes an axle (68), and wherein the first arm is coupled to rotate on the axle (fig. 3 - the arm 56 will rotate about the connection with 68).
Regarding claim 10, Hall teaches the boom described regarding claim 9, and further wherein the axle brake includes an axle shaft and an axle collar coupled to rotate together (fig. 3 - as arm 56 rotates the fluid cylinder will also rotate around the connection to member 40), the axle collar configured to move in a first axial direction with respect to the axle shaft responsive to rotation in the first direction (fig. 3 - as the fluid cylinder rotates it will also move axially to extend or retract), wherein the axle brake is configured to provide resistance to movement of the axle collar in the first axial direction with respect to the axle shaft (col. 5, ln. 43-44).
Regarding claim 14, Hall teaches the boom described regarding claim 10, and further comprising a spring element (66) operably coupled between a part of the axle shaft and the axle collar (fig. 3), the spring element configured to provide resistance to movement of the axle collar in the first axial direction with respect to the axle shaft.
Regarding claim 15, Hall teaches the boom described regarding claim 10, and further wherein the spring element (66) is disposed about a portion of the shaft (fig. 3).
Regarding claim 17, Hall teaches the boom described regarding claim 9, and further wherein the breakaway system further comprises a spring mechanism (assembly of 80) operably coupled to an end of the first arm (fig. 3), the spring mechanism coupled to resist further movement of the first arm in the first direction (fig. 3 - continued counterclockwise rotation of the arm 56 will be stopped by housing 80).
Allowable Subject Matter
Claims 3-7 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claims 3-7:  The prior art does not teach or suggest a boom for an agricultural machine as claimed, in particular a boom comprising a first braking system configured to provide the initial resistance to rotation of the first arm in the first direction, and a second braking system configured to provide the second resistance to rotation of the first arm in the first direction, in combination with the other claimed features of applicant’s invention.
The following is a statement of reasons for the indication of allowable subject matter of claims 16:  The prior art does not teach or suggest a boom for an agricultural machine as claimed, in particular wherein the spring element comprises a plurality of spring washers, in combination with the other claimed features of applicant’s invention.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claims 11-13:  The prior art does not teach or suggest a boom for an agricultural machine as claimed, in particular wherein the axle shaft includes a plurality of splines and the axle collar has a set of interior splines and wherein the splines engage with the interior splines, in combination with the other claimed features of applicant’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dudley (US 4,634,051), Robison et al. (US 3,927,832), Hein (US 3,178,145), Pilney et al. (US 2020/0281184), Tortorella et al. (US 2018/0087565), Kuphal (US 2015/0098752), and Peterson et al. (US 2007/0131791) all disclose booms having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752